DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 lacks punctuation after “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the flow rate" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  .  Claim 2 recites the limitation "the pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory et al., U.S. Patent 5,125,480, in view of Kondo, U.S. Patent Publication 20120144817,  further in view of Matumura et al., U.S. Patent Publication 2009/0026016.

As per claim 1,  Gregory et al. disclose an oil air supply system (abstract) comprising
 	 a lubricant oil supply pipeline (fig. E-1),
 	 a compressed air supply pipeline (20) (fig. 2),
 	a mixing device (51) [vortex mist head] (fig. 4) which distributes lubricant oil supplied from the lubricant oil supply pipeline in a fixed amount and mixes the lubricant oil with compressed air supplied from the compressed air supply pipeline to generate oil air,
 	an abnormality detection device (col. 8, lines 8-35) (5) [controller] which detects supply abnormality of lubricant oil based on a detection signal output from a sensor (col. 8, line 35-col. 9, line 13).
 	Gregory et al. do not disclose a flow rate sensor which is provided in the lubricant oil supply pipeline and detects the flow rate of the lubricant oil.  However, Kondo in his Operating Oil Temperature Controller for Hydraulic Drive Device teaches the use of a flow rate sensor 18 for sensing flow rate of oil.  The sensor is connected to a control unit 12 (para [0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
	Gregory et al. do not disclose a plurality of oil air supply pipelines which supply the oil air to a plurality of lubricating points respectively.  However, Matumura et al. in their Oil/Air Lubrication System teach an oil/air lubrication system with at least four pipe lines (3) coming out of a mixing valve (4)(fig. 1).  They lubricate different portions of a rotary portion of a machine tool. There is a single line for air (11) and a single line for oil (10) coming into the mixing valve (4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gregory et al. with multiple lines after the mixing valve, as taught by Matumura et al., for the purpose of not requiring a mixing device for each individual lubrication line/lubrication point.    

    PNG
    media_image1.png
    508
    420
    media_image1.png
    Greyscale


As per claim 2,  Gregory et al., Kondo and Matumura et al. as set forth above, disclose a pressure sensor (col. 8, lines 8-35) which is provided in the compressed air supply pipeline and detects the pressure of the compressed air, wherein the abnormality detection device (5) detects supply abnormality of compressed air based on a detection signal output from the pressure sensor (col. 8, line 35-col. 9, line 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK KENNETH BUSE whose telephone number is (571)270-3139.  The examiner can normally be reached on 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.K.B/Examiner, Art Unit 3654